PER CURIAM.
We affirm the final judgment of dissolution of marriage, but find error in the trial court’s failure to award the husband a special equity in the AARP account in the amount of the inheritance he received from his mother. We reverse that portion of the judgment because the husband proved entitlement to a special equity. Heinrich v. Heinrich, 609 *200So.2d 94 (Fla. 3d DCA1992). On remand, the trial court may reconsider the entire equitable distribution scheme to ensure equity and justice between the parties.
Affirmed in part; reversed in part; and cause remanded.